Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are presented for examination.

Information Disclosure Statement
The IDS filed on 4/8/2021 and 1/26/2022 are considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-10, 13, 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 11-13 and 17 of U.S. Patent No. 11,006,334. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same scope but differ in claim arrangement and the use of snapshot value of the signal quality.  It is obvious to obtain the snapshot value of the signal quality by measuring at a specific moment of the received signal quality.

Patented Claims
Instant Application Claims
1. A method, implemented in a user equipment (UE) for performing link measurements in a wireless communication network, the method comprising: detecting a first signal quality of a serving link, the first signal quality fulfilling a condition under which the UE is permitted to refrain from performing neighbor link measurements; detecting an updated signal quality relative to the first signal quality, wherein the updated signal quality fulfills the condition under which the UE is permitted to refrain from performing neighbor link measurements; and responsive to detecting that signal quality of the serving link has dropped by at least a threshold amount since detecting the first signal quality, performing neighbor link measurements.
2. The method of claim 1, further comprising: receiving broadcast signaling specifying a non-UE-specific base value of the condition; and receiving UE-specific signaling specifying a UE-specific modifier to the base value.
1. A method, performed by a user equipment (UE) in a serving cell for performing link measurements in a wireless communication network, the method comprising: determining a snapshot value of a serving link signal received quality while the UE is permitted to refrain from performing neighbor link measurements; responsive to detecting, while the UE is permitted to refrain from performing neighbor link measurements, that signal received quality of the serving link has dropped by at least a threshold amount below the snapshot value, performing a neighbor link measurement.
4. The method of claim 1, wherein determining the snapshot value is responsive to detecting that the UE is permitted to refrain from performing neighbor link measurements.
6. The method of claim 4, further comprising receiving signaling specifying one or more values of a condition under which the UE is permitted to refrain from performing neighbor link measurements, wherein detecting that the UE is permitted to refrain from performing neighbor link measurements comprises using the one or more values to detect that the condition is true.
7. The method of claim 6, wherein the signaling specifying the one or more values comprises: broadcast signaling specifying a non-UE-specific base value of the condition; and UE-specific signaling specifying a UE-specific modifier to the base value.
6. The method of claim 1, further comprising determining that the UE is permitted to refrain from performing neighbor link measurements, the determining comprising determining whether neighbor link measurements have been previously performed within a threshold period.
8. The method of claim 1, further comprising refraining from performing neighbor link measurements for more than a threshold period, and in response, performing a further neighbor link measurement.
7. The method of claim 1, further comprising receiving signaling indicating that the UE is permitted to refrain from performing neighbor link measurements for no longer than a given duration.
9. The method of claim 1, further comprising receiving signaling indicating that the UE is permitted to refrain from performing neighbor link measurements for no longer than a given duration.
11. A user equipment (UE) for performing link measurements in a wireless communication network, the UE comprising: processing circuitry and a memory, the memory containing instructions executable by the processing circuitry whereby the UE is configured to: detect a first signal quality of a serving link, the first signal quality fulfilling of a condition under which the UE is permitted to refrain from performing neighbor link measurements; detect an updated signal quality relative to the first signal quality, wherein the updated signal quality fulfills the condition under which the UE is permitted to refrain from performing neighbor link measurements; and responsive to detecting that signal quality of the serving link has dropped by at least a threshold amount since detecting the first signal quality, perform neighbor link measurements.
12. The UE of claim 11, whereby the UE is further configured to: receive broadcast signaling specifying a non-UE-specific base value of the condition; and receive UE-specific signaling specifying a UE-specific modifier to the base value.
10. A user equipment (UE) for performing link measurements in a wireless communication network, the UE comprising: processing circuitry and a memory, the memory containing instructions executable by the processing circuitry whereby the UE is configured to: determine a snapshot value of a serving link signal received quality while the UE is permitted to refrain from performing neighbor link measurements; responsive to detecting, while the UE is permitted to refrain from performing neighbor link measurements, that signal received quality of a serving link has dropped by at least a threshold amount below the snapshot value, perform a neighbor link measurement.
13. The UE of claim 10, wherein the UE is configured to determine the snapshot value responsive to detecting that the UE is permitted to refrain from performing neighbor link measurements.
15. The UE of claim 13, wherein the instructions further configure the UE to receiving signaling specifying one or more values of a condition under which the UE is permitted to refrain from performing neighbor link measurements, wherein to detect that the UE is permitted to refrain from performing neighbor link measurements, the UE is configured to use the one or more values to detect that the condition is true.
16. The UE of claim 15, wherein the signaling specifying the one or more values comprises: broadcast signaling specifying a non-UE-specific base value of the condition; and UE-specific signaling specifying a UE-specific modifier to the base value.
13. The UE of claim 11, wherein the UE is further configured to perform a neighbor link measurement responsive to detecting, while the UE is permitted to refrain from performing neighbor link measurements, that neighbor link measurements have not been performed for more than a threshold period.
17. The UE of claim 10, wherein the instructions further configure the UE to performing a further neighbor link measurement in response to refraining from performing neighbor link measurements for more than a threshold period.
17. The UE of claim 11, whereby the UE is further configured to receive signaling indicating that the UE is permitted to refrain from performing neighbor link measurements for no longer than a given duration.
18. The UE of claim 10, wherein the instructions further configure the UE to receive signaling indicating that the UE is permitted to refrain from performing neighbor link measurements for no longer than a given duration.
1-2
19



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  detecting step.  Claims 1, 10 and 19 recited the limitation of “responsive to detecting, …”, but there lacks the step of detecting in claims 1, 10 and 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung, US 2017/0311217
Tao, US 2020/0053608
Kim, US 2011/0292812
Gheorgiu, US 2016/0302098
Yu, US 2010/0041412
Yang, US 2019/0364451
Larsson, US 2016/0316385
A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 20, 2022